Colcock, J.
delivered the opinion of the Court.
It is not to be doubted, that the Court should always appoint a solvent person prochein amy of an infant plaintiff; for one of the objects of the appointment is to obtain a responsible person to answer for the costs: although in ordinary Cases any man, whether solvent, or insolvent, may commence an action in his own behalf. We cannot, however, rescind the order in this case; first, because it is not certain that the father is insolvent; and secondly, because, as the action has been brought, it may by possibility work an injury to the infant. But the defendant in the action is not without remedy ; for it is in the power of the Court, even after such an appointment has been made, upon proof of the insolvency of the prochein amy, to appoint another ; as is said in the case of Turner v. Turner, 1 Str. 708. see also 2 Sellon’s Pr. 68. Or if the father will give security *124for the costs, although he is insolvent, the Court may appoint him, or continue him in office if he has been appointed.
Motion refused.